NOTICE OF ALLOWABILITY
Priority
	This application filed on 09/29/2016 claims a provisional application no. 62/235,803 filed on 10/01/2015.

Withdrawal of Rejections
The previous claim rejections under double patenting over co-pending application no. 15/279,726 and under 35 U.S.C. 103 as being unpatentable over the combination of McKenna in view of Di Corato and Jaque from the last Office action mailed on 06/25/2020 have been withdrawn necessitated by the Examiner’s amendment as set forth herein. 

EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephonic interview with Catherine Van Engelen on 02/19/2021 at 11:00 a.m. (ET).
	The application has been amended as follows:

IN THE CLAIMS:
Claims 4, 10, and 19-20 have been canceled.





--  Claim 1.  A method for irradiation of a mammalian cell, the method comprising: 
exposing the cell to gold nanoparticle induced photo-thermal optical irradiation, wherein the gold nanoparticle induced photo-thermal optical irradiation has a laser power of 300 mW; and
simultaneously exposing the cell to oscillating magnetic field radiation, wherein the magnetic field has an intensity of from 40 Oe to 60 Oe and wherein the magnetic field has a frequency of 120 kHz; 
wherein the simultaneous photo-thermal optical irradiation and oscillating magnetic field radiation occur within an incubator-actuator device.  --

--  Claim 7.  A method for irradiation of a nanostructure, the method comprising: 
exposing the nanostructure to gold nanoparticle induced photo-thermal optical irradiation, wherein the gold nanoparticle induced photo-thermal optical irradiation has a laser power of 300 mW; and
simultaneously exposing the cell to oscillating magnetic field radiation, wherein the magnetic field has an intensity of from 40 Oe to 60 Oe and wherein the magnetic field has a frequency of 120 kHz; 
wherein the simultaneous photo-thermal optical irradiation and oscillating magnetic field radiation occur within an incubator-actuator device.  --


Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitations of simultaneous irradiation therapies with the specific irradiation parameters comprising photo-thermal optical irradiation at a laser power of 300 mW coupled with an oscillating magnetic field radiation at an intensity of from 40-60 Oe and a frequency of 120 kHz.
	Secondary considerations (Unexpected Results): as evident from Applicant’s declaration of synergistic results (on page 3, paragraph 9), “As shown in Figs. 4A-D of the subject application, Applicant’s hybrid field comprising simultaneous application/exposure of photo-thermal optical irradiation and oscillating magnetic field radiation (Fig. 4D) demonstrates an improved, synergistic specific absorption rate (SAR) effect that is greater than a sum of an individual SAR effect from a stand-alone photo-thermal optical irradiation application (Fig. 4C) and an individual SAR effect from a stand-alone oscillating magnetic field radiation application (Figs. 4A and 4B)”. Thus, this synergistic data demonstrates the criticality of the claimed irradiation parameters and therefore, the objective evidence is in commensurate in scope with the claimed invention to illustrate non-obviousness to overcome the cited prior art(s) references of record (MPEP 716.02 (a) and MPEP 716.02(d)).
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653